                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


                                                 )
 SECURITIES AND EXCHANGE                         )
 COMMISSION,                                     )
                                                 )
                  Plaintiff,                     )
                                                 )
        vs.                                      )
                                                 )               No. 3:12-CV-519
 REX VENTURE GROUP, LLC                          )
 d/b/a ZEEKREWARDS.COM, and PAUL                 )
 BURKS,                                          )
                                                 )
                 Defendants,                     )
                                                 )
                                                 )


                                             ORDER

       THIS MATTER is before the Court upon the Receiver’s Request for Court Approval to

Reimburse Receiver’s Counsel for Data Hosting Expenses.

       The Court finds that the data hosting services at issue are for the benefit of the

Receivership Estate and not for the benefit of McGuireWoods. Therefore, the Court finds good

cause to approve the reimbursement of McGuireWoods for the costs it advanced on behalf of the

Receivership Estate to Kroll for data hosting.

       IT IS, THEREFORE, ORDERED that the Court hereby APPROVES the Receiver’s

request to reimburse McGuireWoods from Receivership funds in the amount of $215,566.78.




                                          Signed: December 19, 2019
